In the present case, in which suit was brought to recover damages for injuries sustained by the plaintiff when she slipped and fell from stepping on a banana peeling on the defendant's stairway in its store, the evidence failed to show that the presence of the banana peeling was caused by the defendant or its agents or servants, or that it had been on the stairway a sufficient length of time to charge the defendant with constructive notice of its presence. Accordingly, the court did not err in awarding a nonsuit. Castleberry v. Fox, 29 Ga. App. 35 (113 S.E. 110); Ellis v. Southern Grocery Stores Inc., 46 Ga. App. 254 (4) (167 S.E. 324); Cook v.  Kroger Baking  Grocery Co., 65 Ga. App. 141 (15 S.E.2d 531).
Judgment affirmed. Stephens, P. J., and Felton, J.,concur.